Citation Nr: 0116713	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  00-21 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for alcoholism with 
depression and nervousness.

2.  Entitlement to a compensable rating for residuals of a 
right wrist fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1971 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June and July 2000 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO) which, respectively, denied service 
connection for alcoholism with depression and nervousness, 
and which denied a compensable rating for residuals of a 
right wrist fracture.


FINDINGS OF FACT

1.  The veteran's alcoholism did not arise from and is not a 
manifestation of a service-connected disorder.

2.  The veteran's service-connected residuals of a right 
wrist fracture are manifested by minimal limitation of 
motion, slight evidence of painful motion, weakness, abnormal 
movement and guarding, but not by edema, effusion, 
instability or arthritis, or by additional functional loss 
due to pain.


CONCLUSIONS OF LAW

1.  The veteran's alcoholism is not subject to service 
connection.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

2.  The criteria for a compensable evaluation for residuals 
of a right wrist fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.40, 4.44-45, 4.59, 4.71a, Diagnostic Codes 5215 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the RO improperly denied his claim 
of entitlement to service connection for alcoholism with 
depression and nervousness because he incurred the disorder 
during service.  The veteran also asserts entitlement to a 
higher evaluation for service-connected residuals of a right 
wrist fracture because the disorder is more disabling than 
contemplated by the current noncompensable disability rating.

Procedurally, this appeal is developed fully and is ready for 
Board adjudication.  The RO has verified the veteran's period 
of service; there is no issue as to the substantial 
completeness of the veteran's application for VA benefits; 
the veteran has undergone VA examination pursuant to the 
application; the RO has requested and associated with the 
claims file all available service and postservice medical 
records pertinent to this appeal, and other records, if any, 
which the veteran identified as pertinent to the claims; VA 
is unaware of other unrequested records pertinent to this 
appeal, and; the evidence is sufficient to permit the Board 
to proceed with appellate review.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
(2000) (VCAA).

Service connection for alcoholism

A veteran is entitled to service connection for disability 
resulting from disease or injury incurred or aggravated in 
active duty service unless the disease or injury was due to 
the veteran's misconduct or to alcohol or drug abuse.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  
The law precludes compensation for primary alcohol abuse 
disabilities and for secondary disabilities arising from 
primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368, 
1376 (Fed. Cir. 2001).  The law does not preclude 
compensation where alcohol abuse disability arises from a 
service-connected disorder not due to willful misconduct.  
Id.

Assuming without deciding that the veteran currently is 
diagnosed with alcoholism related to his service, there is no 
evidence of record linking alcoholism to a service-connected 
disorder.  The veteran himself does not allege a relationship 
between alcoholism and residuals of a right wrist fracture, 
his sole service-connected disorder.  Instead, he asserts 
only that his alcoholism arose during service at least in 
part because he was encouraged to drink.  He avers that 
senior officers urged him "almost daily" to drink and that 
"[e]verything evolved [sic] around drinking and getting 
high."  He contends that current manifestations of his 
alcoholism include depression and nervousness.  Upon 
consideration of the entire record, the Board finds that the 
veteran's claim pertains only to primary alcohol abuse 
disabilities and to secondary disabilities arising from 
primary alcohol abuse disabilities, none of which are subject 
to service connection.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303; Allen v. Principi, 237 F.3d at 1376.  Therefore, the 
Board is constrained to deny the veteran's service connection 
claim.

Evaluation of a right wrist disorder

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. 
§ 4.7.  The rating is intended to reflect the extent to which 
a disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Otherwise, as is the case here, the current 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran was service connected for residuals of a right 
wrist fracture by a July 1998 rating decision which also 
assigned a noncompensable disability rating pursuant to DC 
5215.  Under 38 C.F.R. § 4.71a, DC 5215, pertaining to 
limitation of wrist motion, a 10 percent disability rating is 
warranted for dorsiflexion less than 15 degrees and for 
palmar flexion limited in line with the forearm for either 
the major or minor wrist.

Service medical records (SMRs) confirm that the veteran is 
right-handed and that he sustained a right (major) wrist 
fracture during service which apparently resolved by the time 
of his discharge.  The report of his separation physical 
examination notes normal clinical evaluations of the 
veteran's upper extremities and musculoskeletal system.

The claims file includes little postservice evidence 
pertaining to the veteran's right wrist disorder.  VA 
treatment records from July 1999 disclose that he complained 
of right hand pain and inability to straighten his ring 
finger.  During a June 2000 VA examination the veteran 
reported right wrist pain, weakness, stiffness, instability, 
giving way, fatigability and lack of endurance and he denied 
swelling, heat, redness or locking.  He also reported that 
the wrist occasionally interfered with his work as a heavy 
equipment operator and that cold weather flare-ups caused an 
additional five percent functional impairment.  He stated 
that he did not receive treatment for the right wrist 
disorder and that he did not prop his wrist on a pillow at 
night.  The examiner noted slight evidence of painful motion, 
weakness, abnormal movement and guarding and no evidence of 
edema, effusion, or instability.  The examiner measured the 
right wrist range of motion as follows:  60 degrees of 
dorsiflexion, 70 degrees of palmar flexion, 18 degrees of 
radial deviation and 36 degrees of ulnar deviation with right 
wrist motion limited by pain.  Contemporaneous X-rays 
disclosed evidence of remote trauma to the ulnar styloid 
without other abnormalities.  The diagnosis was post-fracture 
degenerative joint disease of the right wrist with no loss of 
function due to pain.

Current medical evidence does not establish that the 
veteran's right wrist disorder is entitled to a compensable 
rating under potentially applicable DCs.  DC 5214, pertaining 
to wrist ankylosis, is inapplicable because there is no 
evidence of ankylosis, here.  Neither is there evidence of 
limitation of dorsiflexion to less than 15 degrees or of 
palmar flexion limited in line with the forearm.  Therefore, 
a compensable rating is unavailable under DC 5215, pertaining 
to limitation of wrist motion.  Furthermore, even given 
objective evidence of pain upon motion and limitation of 
motion due to pain, the resulting functional loss is so 
slight as to result in no more than minimal limitation of 
right wrist motion.  See 38 C.F.R. § 4.71, Plate I (depicting 
the normal range of wrist motion).  Indeed, the examiner 
expressly found no functional loss due to pain.  Therefore, 
no higher rating is available for additional functional loss 
due to demonstrated pain or weakness.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).  
Finally, although the June 2000 examination report includes a 
diagnosis of post-fracture degenerative joint disease of the 
right wrist, the claims file includes no confirmatory X-ray 
evidence of arthritis.  Therefore, the veteran's right wrist 
disorder is not ratable under DCs 5010 and 5003, pertaining 
to arthritis.

Beyond the veteran's own statements, there is no competent 
medical evidence showing symptomatology sufficient to meet 
criteria for a compensable disability rating for service-
connected residuals of a right wrist fracture.  However, 
because the veteran is a lay person with no medical training 
or expertise, his statements alone cannot constitute 
competent evidence of the required symptomatology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); ); 
Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993) (holding 
that lay persons are not competent to offer medical 
opinions).  Based upon the foregoing, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to a compensable rating for residuals of 
a right wrist fracture and the benefit of the doubt rule is 
inapplicable.  See 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
1998); VCCA; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In reaching its decision the Board considered the veteran's 
medical history and possible application of other provisions 
of 38 C.F.R., Parts 3 and 4, notwithstanding whether the 
veteran or his representative requested extra-schedular 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  However, the Board finds that the record does 
not show the disability to be so exceptional or unusual, with 
marked interference with employment or repeated 
hospitalization beyond that contemplated by rating criteria, 
as to render application of schedular standards impractical.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Service connection for alcoholism with depression and 
nervousness is denied.

A compensable rating for residuals of a right wrist fracture 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

